internal_revenue_service number release date index number --------------------------------- ----------------------------------------------------- ----------------- ---------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi plr-103868-15 date date legend x ------------------------------------------- -------------------- y z a b c state date n1 n2 --------------------------------------- ----------------------------------------------- ----------------------------------------------- -------------------------------------------------------- -------------------------------- -------------- ------------------ ---- -- dear --------------------- this responds to your letter dated date submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code code plr-103868-15 facts x is a limited_partnership organized on date under the laws of state upon consummation of an initial_public_offering ipo x will become a publicly_traded_partnership within the meaning of sec_7704 x will own n1 of the outstanding equity interests of y an llc treated as a partnership for federal tax purposes z will own the remaining n2 interest in y y owns all of the outstanding equity interests of a a disregarded_entity for federal tax purposes a owns and operates a liquefied natural_gas lng receiving and regasification terminal terminal y also owns all of the outstanding equity interests of b a disregarded_entity for federal tax purposes b will construct and own additional liquefaction capabilities at terminal that will enable b to process and convert natural_gas into lng liquefaction project lng is natural_gas that has been cooled until it condenses into a liquid in a process referred to as liquefaction the liquefaction process includes the removal of certain components from the natural_gas stream such as water carbon dioxide sulfur mercury and heavy hydrocarbons the purified natural_gas is condensed into a liquid at close to atmospheric pressure by cooling it to a cryogenic temperature of approximately minus degrees fahrenheit the liquefaction process reduces the volume of the molecules to 600th of their original size the reduction in volume makes natural_gas considerably more cost effective to transport over long distances where pipelines do not exist lng transportation to a lng receiving terminal typically occurs by ocean-going lng tankers that are designed with a special containment system to keep the appropriate atmospheric pressure and cryogenic temperature regasification is the inverse process of liquefaction it involves warming the lng through a series of vaporizers until the lng is converted into pipeline quality natural_gas unloaded lng is pumped through various components including vaporizers to convert or warm the lng into natural_gas the vaporizers use either air or seawater to warm the lng ambient temperature systems or burn fuel to generate heat to indirectly warm the lng above-ambient temperature systems terminal is currently comprised of all the facilities necessary for regasification marine docks for lng tankers to offload or upload lng lng storage tanks lng vaporizers and other required facilities and equipment a has a series of agreements for regasification regasification agreements with c pursuant to which c has contractually committed to pay a fixed fees for a’s agreement to accept a specified amount of c’s lng via lng tankers to store the lng in tanks at terminal to process the lng into natural_gas and to deliver the natural_gas to c for further transport via pipeline under the regasification agreements a assumes the risk of loss for the lng plr-103868-15 as it is received at terminal and has the risk of loss during the processing of the lng into gas and during the transportation of the gas to c’s delivery point the risk of loss reverts from a to c at the time the gas is delivered to c at the point a pipeline connects to terminal terminal cannot currently liquefy domestically-produced natural_gas for export as part of the liquefaction project b will construct and install gas treatment facilities refrigerant compressors cold boxes and heat exchangers waste heat recovery systems associated fire and gas detection systems interconnections to terminal and new control buildings to enable it to liquefy natural_gas the liquefaction project in combination with the existing services provided at terminal will allow terminal to both liquefy natural_gas into lng for export and regasify lng into natural_gas for import b intends to execute a long-term liquefaction services agreement liquefaction agreement with c b will contract to process a calculated amount of c’s domestic natural_gas into lng and transport the lng to its marine docks for uploading onto an lng tanker pursuant to the liquefaction agreement b will assume the risk of loss for the gas as it is received at terminal and will have risk of loss during the processing of the natural_gas into lng and during the transport of the lng to the lng tanker the risk of loss reverts from b to c at the point the lng is delivered onto the lng tanker in connection with entering into the liquefaction agreement c will continue to pay the fixed fees under the regasification agreements pursuant to the liquefaction agreement c may assign a portion of its right to processing capacity at terminal to other third parties such other third parties would become customers of terminal and would execute similar agreements y expects that terminal ultimately will have multiple customers x requests a ruling that its distributive_share of income derived from contracts for the processing regasification liquefaction and storage of natural_gas constitutes qualifying_income under sec_7704 law analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income plr-103868-15 requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber industrial source carbon dioxide or the transportation or storage of any fuel described in sec_6426 c d or e or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a conclusion based solely on the facts submitted and the representations made we conclude that income derived by x directly or indirectly from contracts for the processing regasification liquefaction and storage of natural_gas constitutes qualifying_income under sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent plr-103868-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
